 


Exhibit 10.1


Equity Transfer Agreement












September 16, 2008


Beijing
 
 
 
 

--------------------------------------------------------------------------------




EQUITY TRANSFER AGREEMENT


This Equity Transfer Agreement (the “Agreement”) is made and entered into on
September 16, 2008 in Beijing by and among:


Transferee:


Beijing Zhangcheng Culture and Media Co., Ltd., a company duly incorporated and
existing under the laws of the People's Republic of China ( “Party A” or the
“Transferee”), having its legal domicile at Room 717, Tower B, E-wing Center,
No. 113 of Zhichunlu, Haidian District, Beijing, PRC.


And


Transferors:


Sun Jian (Current Shareholder of Dalian Dajian Zhitong Information Service Co.,
Ltd.);
Xin Yibo (Current Shareholder of Dalian Dajian Zhitong Information Service Co.,
Ltd.); and
Zhu Juntao (Current Shareholder of Dalian Dajian Zhitong Information Service
Co., Ltd.)
(collectively “Party B” or the “Transferors”)


Recitals


1. WHEREAS the Transferors jointly formed Dalian Dajian Zhitong Information
Service Co., Ltd. (the “Target Company”), a company duly incorporated and
existing under the laws of the People’s Republic of China, engages in the
businesses including, but not limited to, computer network consultation;
computer hardware and software technology development, transfer, support and
consultation; sales, installation and maintenance of electronic products; and
call center within Dalian City.


2. WHEREAS the registered capital of the Target Company is RMB one million (RMB
1,000,000.00), and the Transferors are the all shareholders of the Target
Company (their respective contribution amount and share proportion in the Equity
Transfer are indentified on Exhibit 1 hereto) holding one hundred percent (100%)
of the equity interests (of which Sun Jian is holding 60%, Xin Yibo 35% and Zhu
Juntao 5%) in the Target Company as of the date herein. The Transferors agree to
transfer to the Transferee eighty-five percent (85%) of the equity interests
they hold in the Target Company, with the consideration specified in Section 2.3
and in accordance with other terms and conditions herein, and the Transferee
agrees to purchase all equity interests pursuant to the terms and conditions
herein.



--------------------------------------------------------------------------------


3. Additional conditions of the Share Transfer. The Transferors shall enter into
the Cooperation Agreement of Dalian Taxi GPS Project with Dalian Taxi
Association and shall satisfy the conditions set forth in Section .1 before the
date of this Agreement.


NOW, THEREFORE, the Parties to this Agreement, through friendly consultation
based on the principle of equality, willingness and mutual benefit, hereby agree
as the follows in accordance with the terms and conditions herein:


Article 1 Definitions


1.1 In this Agreement, unless the context otherwise states, the following terms
shall have the following meanings:


(1) “China” shall mean the People's Republic of China (excluding Hong Kong SAR,
Macau SAR and Taiwan);


(2) “RMB” shall mean the statutory currency of the People's Republic of China;


(3) “Shares” shall mean the shareholder's equity right enjoyed by the current
shareholders in proportion to their respective paid-up and actually invested
registered capital pursuant to relevant legal documents as percentage of the
registered capital in the Target Company;


(4) “Equity Transfer” shall mean the Transferors' transfer of the eighty-five
percent (85%) of the equity interests they hold in the Target Company in
accordance with the terms and conditions herein;


(5) “Transfer Price” shall mean the transfer price as specified in Section 2.3;


(6) “Transfer Completion Date” shall mean the definition as given in Section
5.1;


(7) “Current shareholders” shall mean the shareholders of the Target Company as
specified in the Commercial Registration and the Articles of Association of the
Target Company, which shall be all the current shareholders of the Target
Company, before the Agreement is executed and becomes effective; and


1

--------------------------------------------------------------------------------


(8) “Cooperation Agreement of Dalian Taxi GPS Project” shall refer to Exhibit 8
attached hereto


1.2 The “Agreement” shall mean the operative part of this Agreement, all
exhibits and other documents agreed by both parties to be attached hereto as
exhibits.


1.3 Articles, sections, subsections and exhibits shall respectively refer to the
articles, sections, subsections and exhibits contained herein;


1.4 The headings contained herein are made for convenience and shall in no case
affect the interpretation and understanding of the Agreement.


Article 2 Equity Transfer


2.1 Content of Equity Transfer


2.1.1 Equity Interest: one-time transfer, and all the shareholders waiver their
right of first refusal. The Transferors shall make one-time Equity Transfer to
the Transferee subject to the terms and manners set forth herein. All the
shareholders of the Target Company have agreed to waiver their rights of first
refusal in respect of such Equity Transfer.


2.1.2 Content of transferred equity: equity and relevant rights, upon the Equity
Transfer by the Transferors , the Transferee shall have all the rights
pertaining to such equity transferred in accordance with the Company Law and the
articles of association of the Target Company. Such shareholder's rights shall
mean all existing and prospective rights as pertaining to the equity
transferred, including all rights as represented by eighty-five percent (85%) of
all movable property and fixed assets, tangible and intangible assets owned by
the Target Company as of the date of execution of the Agreement.


2.1.3 The Transferee’s warranty to increase capital. The Transferee shall
increase the registered capital of the Target Company by RMB9,000,000 upon the
performance of the provisions as set forth in Section 4.1 hereunder. As a
result, the registered capital of the Target Company will reach RMB10,000,000.


2.2 Authorization and approval of the Equity Transfer


2

--------------------------------------------------------------------------------


2.2.1 Adopted by the Board of Directors of the Target Company and approved at
the shareholders meeting of the Target Company. Such Equity Transfer shall be
approved by the Board of Directors and the shareholders of the Target Company.


2.2.2 Approval by the Board of Directors of the Transferee. The Transferee
hereby warrants that such Equity Transfer has been approved by its Board of
Directors.


2.3 Price. The consideration of the eighty-five percent (85%) shares to be
transferred hereunder by the Transferors to the Transferee is RMB 1,980,000.00
(the “Transfer Price”).


2.4 The Transferors hereby warrant that (a) all liabilities as of and before the
date of the Agreement shall be borne by the shareholders of the Target Company
and such liability shall include the subsequent costs and expenses for the 360
sets of equipments purchased by Party B; (b) the liabilities incurred before the
date of this Agreement shall be paid off to the original shareholders, other
enterprises and individuals by the Target Company. Such original shareholders,
enterprises and individuals shall provide liabilities releasing documents issued
by local competent notaries; and (c) the Transferors shall furnish the
Transferee with the details of all creditor rights and their liabilities as of
the date of the Agreement.


2.5 In case of any undisclosed liabilities, the Transferors shall assume the
liability by paying such liabilities to the extent of one hundred percent (100%)
of the amount in debt.


2.6 The Transferors agree to cause the Target Company to register with competent
authorities the amended agreements and articles of association of the Target
Company, submit to competent Administration for Industry and Commerce all
necessary documents for alternation of ownership of the Target Company, and
complete such alternation, thus making the Transferee as the majority
shareholder of the Target Company.
 
Article 3 Payment


3.1 The Transferee shall pay RMB594,000.00, which is 30% of the Transfer Price
to the Transferors within seven (7) days following the date of this Agreement.
In the meanwhile, the Transferors shall complete the related registration
procedure with competent administration of industry and commerce.


3.2 The Transferee shall pay RMB1,089,000, which is 55% of the Transfer Price to
The Transferors within seven (7) days following the performance of the
pre-closing conditions as set forth in Section 4.1. In addition, the Transferee
shall deposit the remaining 15% of the Transfer Price to an escrow account
designated by both Parties, which is RMB 297,000 in order to pay any undisclosed
liability. The escrow period is one year. The Transferors shall be responsible
for the part of liability which is over the deposit amount if there is any
undisclosed liability exists, and if there is no such liability, the 15% escrow
fund shall be released to the Transferors in a timely manner.


3

--------------------------------------------------------------------------------


3.3 The Transferee shall increase the registered capital of the Target Company
by RMB9,000,000 upon the performance of the provisions as set forth in Section
4.1 hereunder. As a result, the registered capital of the Target Company will
reach RMB10,000,000.


3.4 After the transaction, the share structure of the Target Company would be:
Beijing Zhangcheng Culture and Media Co., Ltd. holds 85% of the Target Company,
Sun Jian holds 9%, Xin Yibo holds 5% and Zhu Juntao holds 1%.


3.5 Relevant taxes in respect of the Equity Transfer herein shall be paid by the
Parties respectively in accordance with the laws.


Article 4 Preconditions for Equity Transfer


4.1 The Transferee shall perform its obligation of the payment of all Transfer
Price subject to relevant provisions in the Agreement, provided that the
following preconditions are all satisfied within three days from the effective
date of the Agreement.


(1) The Transferors have completed all procedures of laws and alternation of
registration with competent Administration for Industry and Commerce in respect
of the Equity Transfer to the Transferee;


(2) The Transferors have provided the shareholder resolution and the resolution
of Board of Directors of the Target Company to approve the Equity Transfer;


(3) The Transferors have singed a declaration to release the Transferee of any
liabilities and undisclosed liabilities before the Transfer Completion Date;


(4) The Transferors shall terminate the GPS Sales Contract(s) (including verbal
agreements) that the Target Company entered into before the date of this
Agreement, and shall be responsible for any damages incurred by such
termination.


(5) The Target Company has furnished all exhibits as set forth in this
Agreement;


(6) The Target Company and Dalian Taxi Management Department have entered into
the Cooperation Agreement of Dalian Taxi GPS Project, which shall include the
following major provisions:


4

--------------------------------------------------------------------------------


(a) The Target Company has obtained the exclusive advertising rights of “Taxi
Media” in Dalian, including but not limited to LED, LCD, roof light, rear
window, guard rail, seat cover, and advertising areas inside and outside the
taxi;


(b) The Target Company has obtained the exclusive operating rights of real-time
data in the on-line GPS system of Dalian taxis.


4.2 The Transferee shall have the right in its discretion to waive any and all
preconditions as set forth in Section 4.1. Such decision of waiver shall be made
in writing.


4.3 If any of the preconditions set forth in Section 4.1 is not fulfilled within
the specified time and such precondition is waived by the Transferee, then the
Agreement shall be terminated automatically; and any right, obligation and
responsibility under the Agreement shall become invalid and no longer binding on
both parties, and the Transferors shall not claim any Transfer Price against the
Transferee under the Agreement, and shall, no later than 7 working days after
the termination of the Agreement, refund in full amount of the Transfer Price
the Transferee has already paid to the Transferors pursuant to this Agreement ,
together with any interest accrued from the payment during such period.


4.4 If the Agreement is terminated pursuant to Section 4.3 and the equity
transfer has been registered, then the parties agree that they shall work
together with necessary efforts to cause such equity interest to be transferred
from the Transferee back to the Transferors.


Article 5 Equity Transfer Completion Date


5.1 The Agreement shall come into force when signed by the authorized
representatives of both Parties and the Transferee shall be entitled to the
transferred equity interest and become the majority shareholder of the Target
Company upon completion of all legal procedures for alteration and registration
required for transferring the equity interest. However, the rights and
obligations shall not be finally fulfilled until the preconditions set forth in
Article 4are satisfied during the specified time period under Section 4.1 and
the Transfer Price is fully paid to the Transferors by the Transferee.


Article 6 Structure of Corporate Governance


6.1 Upon the execution of the Agreement, the Transferee has the right to appoint
a financial controller to the Target Company. The common seal, special seal for
contact, special financial seal and the private seal of the legal representative
shall be kept by the financial controller appointed by the Transferee.


5

--------------------------------------------------------------------------------


6.2  Upon the completion of the equity transfer, the Board of Directors of the
company shall consist of 5 members who are respectively designated by each Party
according to equity proportion.


6.3  Upon the completion of the equity transfer, the structure of corporate
governance is subject to relevant regulations of the Company Law .


Article 7 Representation and Warranties of the Transferee


7.1 Representation and Warranties of the Transferee shall be true, complete and
accurate.


7.2 The Transferee has the full power, rights and capacities for execution,
delivery and performance of the Agreement, and can act as the subject of
litigation. The Transferee's execution and performance of the Agreement shall
not violate any relevant laws and regulations or government order, nor breach
any contract or agreement binding upon the Transferee or its assets thereof.


7.3 Legality of the Equity Transfer payments. The Transferee hereby warrants
that its Equity Transfer payments for subscription for the Transferors' equity
interest in the Target Company are legal, and it has full power and capacity to
make the Equity Transfer payment to the Transferors in accordance with the terms
and conditions of the Agreement.


Article 8 Representation and Warranties of The Transferors


8.1 The Transferors hereby represent and warrant as follows to the Transferee:


8.1.1 Authorization. Authorized representative of the Transferors has all the
necessary rights and authorization for execution and performance of the
Agreement and fulfillment of the transactions contemplated by the Agreement. The
Agreement shall be binding upon the Transferors and the Target Company.


8.1.2 No Conflict. The execution and performance of the Agreement does not
breach, conflict with the articles of association or bylasws of the Target
Company, nor violate any mandatory stipulations of China's laws and regulations;
the Transferors and the Target Company have acquired all necessary consent or
authorization from a third party in respect of the transactions hereunder.


8.1.3 Duly existing. The Target Company is a limited liability company duly
incorporated and existing under relevant laws.


8.1.4 Investment. The Target Company does not as of the date of this Agreement,
invest in or operate, including but not limited to, any subsidiaries, branch
companies, representative offices or branches; or any other entity controlled
directly or indirectly by the Company or any other entity in which the Company
holds shares.


6

--------------------------------------------------------------------------------


8.1.5 Financial statements. The financial statements (including balance sheet,
profit & loss statement and cash flow statement) for the period ended August 31,
2008 (“Balance Sheet Date”) in Exhibit 2 represent the real, complete and
accurate operation state and financial position of the Target Company in related
periods and on related base day. All the Target Company's audit accounts and
management accounts (including transfer accounts) have been kept in compliance
with China's relevant finance and accounting system in conjunction with the real
condition of the Company, which represent the real and fair financial position
and operation state of the Company during the period of relevant accounts. The
Target Company's financial records and data are in full compliance with China's
laws and regulations and the principles of Chinese Accounting Standard.


8.1.6 Undisclosed liabilities. The normal liabilities of the Target Company
shall not have any material and adverse effect on the Company or its
shareholders. In addition, the Target the Company does not have any other
liabilities not represented in the balance sheet nor has the Target Company ever
furnished other parties with security of guaranty or any pledge, mortgage or any
other security interests with respect to any of its material assets.


8.1.7 Capital structure. The capital structure of registered capital of the
Target Company in its the articles of association and its amendment with filing
and registration with the Administration for Industry and Commerce is consistent
with that in the articles of association and its amendment provided by The
Transferors to The Transferee, which represents the complete and accurate
capital structure of the Target Company prior to the date of this Agreement.
Except as set forth above, , no shares of capital stock or other voting
securities of the Target Company are issued, reserved for issuance or
outstanding.


8.1.8 Absence of Certain Changes or Events. From the Balance Sheet Date to the
date of this Agreement, , unless otherwise specified in the Agreement and
approved by Party A in written form, during such period there has not been:


(a) any repayment of the liabilities in advance by the Target Company;


(b) any security of guaranty or any mortgage, pledge or any other security
interest created by the Target Company;


(c) any exemption of its creditor's rights upon others or waiver of its rights
of claim;


(d) any amendment to any existing contracts or agreements;


7

--------------------------------------------------------------------------------


(e) any bonus granted to any executive officers, directors, employees, sales
representatives, agents or advisors or any increase of their income in any other
form, or the salaries of the five persons with the highest salary in the
Company, CEO, president, COO and CFO by an aggregate of 10% within any period of
twelve months;


(f) any incurrence of loss (whether or not the insurance has bought), or
deterioration of relationship with the Target Company’s suppliers, customers or
employees, which may lead to materially adverse impact on the Target Company;


(g) any change of the method of accounting calculation, accounting policy or
principles, or rules and regulations of financial accounting of the Target
Company;


(h) any transfer, or any license granted to others for the use of the
intellectual property of the Target Company except for the process during the
course of the Company's normal business;


(i) any material change with respect to conventional sales or accounting method,
employing policy, or related rules and regulations;


(j) any materially adverse change with respect to the Target Company's financial
position; or any other transactions rather than the regular business incurring
responsibilities;


(k) any resolutions at shareholders' meeting or board resolutions of the Target
Company which are different from those approved at annual general meeting with
respect to the Target Company’s routine businesses, except for those made
particularly for the performance of the Agreement;


(l) (i) any sale, mortgage, pledge, lease, transfer or disposition of assets out
of its normal business scope of which the underlying transaction value reaches
over RMB 30,000, (ii) any disposition of any fixed asset or approval of the
disposal of its fixed asset by others, giving up the control over the assets of
the Target Company, entry into any contract which may result in the fixed assets
expenditure, or incurrence of any other responsibilities, except for those
incurred in the ordinary course of business; (iii) any expenditure over RMB
30,000 that is out of the Target Company’s ordinary course of business, or
purchase of any tangible or intangible assets (including the equity interest in
any company);


8

--------------------------------------------------------------------------------


(m) any transaction or action that is not within the ordinary course of the
Target Company’s business; or


(n) any action or inaction which may lead to the above events


8.1.9 Tax. The Target Company has filed all tax returns required by the laws and
regulations, and has paid all the tax payables.


8.1.10 Asset. The Company has the full power and right to own and use all their
assets. Details about this are set out in Exhibit 5 of Disclosure List.


8.1.11 Fixed assets. The Target Company has clear and lawful property rights
over its fixed assets, and has furnished the Transferee with relevant supporting
documents in respect of the title and use right of the Target Company’s fixed
assets. There is no mortgage, security of guaranty or any third party’s claim
over such fixed assets.


8.1.12 The Transferors hereby warrant that all the duplicated documents of the
existing, effective written contracts of the Target Company have been furnished
to the Transferee, which are true copies of the originals, and that such
contracts are valid and duly operative. In addition, the Target Company does not
have any of the following contracts, agreements or documents binding upon the
Target Company or to which the Target Company is a party, or violation of the
terms and conditions or obligations of such contracts, agreements or documents,
which:


(a) are not made in the ordinary course of business;


(b) are not made on a fair base;


(c) result in the Target Company's loss or prejudice to the Company's interests;
(d) can not be implemented with reasonably adequate efforts and expenditure; or


(e) limit the Target Company's free operation.


8.1.13 Intellectual property. Unless otherwise disclosed in the Disclosure List,
the Target Company has the legal title of or rights to use all the intellectual
properties being used by the Company (including but not limited to patent,
trademark, copyright, know-how, domain name and business secret), and the Target
Company has acquired all the necessary authorization or license of the
intellectual property with regard to a third party's intellectual property
during its operation (including but not limited to the intellectual property
license for the services with regard to providing value-added services). The
Target Company does not infringe upon any others' intellectual property rights,
business secret, know-how or similar rights, and is not involved in any claim,
dispute or proceedings, which remain unresolved or may occur, against the Target
Company due to the infringement upon any third party's intellectual property
rights, business secret, know-how or similar rights. The Company has officially
registered its trademark, patent, software copyright and domain name with
relevant authorities.


9

--------------------------------------------------------------------------------


8.1.14 Litigation. There is no any of the following events which may have
materially adverse impact on the Target Company, or have adverse impact on the
execution, validity and enforceability of the Agreement and the Equity Transfer
thereof, whether it is implemented, remain unresolved or may occur:
(a) penalty, ban or order against the Target Company from government
authorities;


(b) proceedings or dispute against the Target Company such as civil, criminal
and administrative actions and arbitration, etc.


8.1.15 Compliance. The Target Company's current operation is in full compliance
with the existing laws and regulations, rules and other provisions issued by
relevant administrations of China, and the code of telecom operators
(collectively “Laws and Regulations”), and the Target Company does not violate
any of such Laws and Regulations which may lead to material and adverse impact
on the Target Company's operation or its assets.


8.1.16 Employees.


(a) All the employees of the Target Company abide by relevant applicable labor
laws;


(b) There are not any labor disputes or potential labor disputes between the
Target Company and its employees and former employees;


(c) The Target Company does not have any economic compensation, payable but not
paid, to pay due to terminating the labor contracts, or similar obligation to
pay the indemnity or compensation costs with regard to employment;


(d) The Target Company has fully paid and/or withheld employees' social
insurance fund or welfares in accordance with relevant laws and regulations,
including endowment insurance, housing fund, medical insurance, unemployment
insurance and other payable insurance or welfare as per relevant laws and the
agreements, and therefore does not have any existing or potential disputes
concerning such social insurance and welfares.


8.2 Special representations and warranties. In addition to the general
representation and warranties set forth above, the Transferors and the Target
Company further represent and warrant as follows:


10

--------------------------------------------------------------------------------


8.2.1 all the documents including account books, records of equity changes,
financial statements and other records of the Target Company have been kept
subject to business rules and controlled by the Target Company, and all the
principal transactions in connection with the Target Company's operation have
been recorded in an accurate and regular way;


8.2.2 as of the date of this Agreement, , all the documents of the Target
Company including the minutes of board meetings and shareholders' meetings and
shareholder list have been kept safely, in which all necessary events required
by such documents are recorded well and truly;


8.2.3 ever since the Balance Sheet Date, (1) except for the normal operation,
there are not any events giving rise to advanced debt maturity; (2) except for
the normal operation, there are not any assets of the Target Company disposed or
out of the Target Company's control, and the Target Company has not reached any
agreement which might give rise to additional financial expenditure, nor have
any responsibility thereof;


8.2.4 the Target Company has submitted to tax authorities all required
information; and up to the date of the Agreement, the Company does not have any
disputes with tax authorities regarding tax responsibility or potential tax
responsibility or tax incentives;


8.2.5 the Target Company has the financial documents for normal taxing and tax
payment, and all the necessary supporting documents for tax incentives with the
approval by relevant government departments;


8.2.6 except for the employee benefit, social and endowment insurance in
accordance with the Labor Law of the People's Republic of China and relevant
provisions, the Target Company does not provide any other incumbent, retire or
elderly welfares or insurance.


8.3 Good Title. The Transferors are the record owners of the equity interest of
the Target Company, and upon the execution of the Agreement, there is no
mortgage, pledge, security interest , lien, impediment or other limits in any
form on such equity interest, and the Transferors hold the equity interest only
for its own account rather than proxy holding for any other third party.


8.4 Information disclosure. All the documents, material facts and information,
provided to the Transferee by the Transferors and the Target Company prior and
after the execution of the Agreement, are true, accurate, without omission and
not misleading.


8.5 Further Promises of the Target Company and The Transferors.


8.5.1 Company operation. During the period from the execution of the Agreement
up to the alternation registration with Administration for Industry and Commerce
accepted by the Parties, unless as is specified in the Agreement and the
Exhibits to the Agreement or approved by the Transferee in written form, the
Transferors and the Target Company promise that they shall:


11

--------------------------------------------------------------------------------


(a)be operating in a normal way. They will continue to develop its relationship
with customers so that the Target Company's reputation and operation will not
suffer materially adverse impact after the transfer of equity;


(b) pay the due payables and other liabilities in the ordinary course of
business, and shall not make any unusual transactions thus incurring unusual
liabilities. Except for the ordinary course of business, the Target Company
shall not repay the loan, or disburse trade payables in advance or delay;


(c) perform the contracts, agreements, or other documents in respect of the
Target Company's assets and business in a timely manner;


(d) not reconcile or waive, alter its request or other rights without the
written approval by the Transferee, except for the ordinary course of business;


(e) make their best efforts to maintain the legal operation of the Target
Company, and shall not separate, nor merger with any third party or acquire the
assets or business of a third party;


(f) not breach the representations and warranties set forth in the Agreement
through action or inaction;


(g) inform the Transferee in writing of relevant events, facts, conditions,
changes or other cases which have had or might have materially adverse impact on
the Target Company in a timely manner; and


(h) handle the tax affairs of the Target Company as usual in full compliance
with relevant laws and regulations.


8.5.2 Information collection. During the period from the execution of the
Agreement up to the alternation registration with Administration for Industry
and Commerce, the Transferors shall provide, at the reasonable request of the
Transferee and its representatives, all relevant documents of the Target Company
to the Transferee and its representatives during office hours, including but not
limited to all necessary accounts, records, contracts, technical documentation,
personnel information, management situation and other documents to the lawyer,
accountant and other representatives designated by the Transferee; in order to
assist the Transferee in reviewing the documents in respect of the Target
Company's properties, assets and business and those mentioned in the Agreement,
The Transferors shall permit the Transferee to meet or contact the customers and
creditors of the Target Company. The Transferors agree that the Transferee have
the full rights to conduct detailed due diligence investigations in respect of
the Target Company's financial position, asset conditions and operation status
at any time prior to the Equity Transfer.


12

--------------------------------------------------------------------------------


Article 9 Liability for Breach of Agreement


9.1 Any breach of or failure to perform its representation, warranties,
obligations or responsibilities by one party shall constitute a default. The
breaching party shall take effective measures to rectify the breaches within no
more than 5 working days following the day when the breach of contract takes
place and shall indemnify the non-breaching party for any of its loss in
relation to the breach of contract. A liquidated damage equivalent to 50% of the
Transfer Price is payable by the breaching party to the non breaching party.


9.2 Unless otherwise specified in the Agreement, in case of any other additional
expenses, responsibilities or loss incurred to the other party due to the
default of one party, the defaulting party shall indemnify the innocent party
for such expenses, responsibilities or losses (including but not limited to
interests and counsel fees, paid or lost due to the default). The total amount
of the indemnification the defaulting party has to pay to the innocent party
shall be equal to the loss due to such default activity.


9.3 The original shareholders of the Transferor shall assume the joint and
several liabilities for any debt occurred prior to the Purchasing Date which
causes subsequent disputes.


9.4 In case the defaulting party refuses to rectify its breaching within 3
months after the occurrence, the non defaulting party has the right to terminate
this Agreement and such termination does not waive any liability of the
defaulting party for its breach of contract.


Article 10 Information Disclosure and Confidentiality


10.1 Unless otherwise specified in the Agreement, the terms and conditions
hereunder in respect of Equity Transfer (including all terms and conditions
hereunder, the Exhibits and any other relevant documents) are confidential and
shall not be disclosed to any third party. If required by relevant laws, the
disclosing party shall discuss with the other party the disclosure and
submission of relevant information within reasonable time prior to the
disclosure and submission.


10.2 Unless otherwise specified in the Agreement, the Parties shall make their
best efforts to keep secret any business information, material facts and
relevant documents in any form, which are related to the Parties hereto due to
the performance of the Agreement.


10.3 The Parties shall cause their respective directors, executive officers and
other employees, and the directors, executive officers and other employees of
affiliated companies to perform the confidentiality obligation set forth in this
Article.


13

--------------------------------------------------------------------------------


10.4 In case the Agreement is terminated for any reason, the provisions in this
Article shall maintain their original validity.


Article 11 Supplement, Modification, Amendment and Termination


11.1 After the execution of the Agreement, supplemental agreements may be
entered into in writing upon mutual consultation, which shall take effect upon
the due execution of the Parties hereto.


11.2 The Agreement may be modified or amended upon mutual consultation. Any
modification or amendment to the Agreement shall be in writing, which shall take
effect upon due execution of the Parties hereto.


11.3 Termination. The Agreement may be terminated as follows:


11.3.1 The Parties make written agreements to terminate the Agreement and define
the effective date of termination;


11.3.2 One party shall inform the other party in writing of the termination of
the Agreement within ten (10) working days prior to the effective date of
termination which shall be contained in the notification, in the event that:


(a) the other party's representation or warranties are found not true or have
material omission when made or on the Execution Date; or


(b) the other party fails to perform the terms, promises and obligations in
accordance with the Agreement, and fails to take effective remedial actions
within ten (10) days upon receipt of written notification from the party.


11.3.3 Where the Equity Transfer set forth in Article 3 hereunder can not be
closed within one (1) month following the effective date of this Agreement, the
Transferee shall have the right to terminate the Agreement. 


11.4 Validity of termination.


11.4.1 In the event that the Agreement is terminated as per any clause
aforementioned, the Agreement shall be null and void;


14

--------------------------------------------------------------------------------


11.4.2 Upon the termination of the Agreement, the Parties shall adhere to the
principles of equity, fairness and credit and return to the other party the
considerations obtained pursuant to the Agreement, making their best efforts to
seek restitution in integrum;


11.4.3 Upon the termination of the Agreement, all rights and obligations of the
Parties under the Agreement shall be terminated, and either party shall not
demand any claim against the other party in respect of the Agreement and its
termination, except for the responsibilities set forth in Article 9 of the
Agreement.


Article 12 Force Majeure


12.1 Any delay in or failure of performance by either party of all or any of
their obligations under this Agreement shall not constitute a breach hereunder
if, and to the extent that such delays or failures are caused by Force Majeure,
provided that necessary remedial measures shall be taken to reduce the damage
under proper condition.


12.2 The affected party shall inform the other party(ies) of the occurrence of
Force Majeure in writing within three (3) work days after the occurrence of
Force Majeure, and furnish the other party(ies) with descriptions of Force
Majeure and proving documents issued by local competent notaries for such
failure of or delay in performance of all or any of its obligations within
fifteen (15) work days after the occurrence of the Force Majeure. The Parties
may determine whether to terminate the Agreement, or partially exempt the
performance of the Agreement, or prolong the performance of the Agreement. In
the event that the Parties can not reach an agreement within sixty (60) days
after the occurrence of Force Majeure or events, the party affected by Force
Majeure or events has the full right to terminate the Agreement, and any party
shall not be liable for the loss caused to other party(ies) thereof.


12.3 The Force Majeure means objective events or circumstances, unpredictable,
unavoidable and uncontrollable, which includes earthquake, typhoon, flood, fire,
war and other unpredictable, unavoidable and uncontrollable Acts of Gods, and
change of any laws, rules and regulations, promulgation of new laws, rules and
regulations, or any government act leading to direct influence on the
performance of the Agreement or failure to perform the terms and conditions
hereunder.


Article 13 Applicable Laws and Dispute Settlement


13.1 The execution, validity, interpretation, performance and dispute settlement
hereunder shall be governed by and construed in accordance with the laws of
China. In case of certain items in respect of the Agreement not stipulated in
promulgated laws and regulations of China, such items shall be construed and
performed as per generally accepted international business practice complying
within the laws and regulations of China.


15

--------------------------------------------------------------------------------


13.2 Any disputes arising out of the performance of the Agreement or in
connection with the Agreement shall be settled via friendly consultation; either
party may submit any dispute failing friendly settlement to competent courts of
China for judgment.


Article 14 Notice and Delivery


14.1 Any effective notice or other communications relating to the Agreement
between the Parties (“Notice”) shall be in writing (including fax and e-mail)
and posted, sent by a courier or addressed to that notified party at the address
or telephone number hereunder with the name of attention on the Notice.


To the Transferee:
Attn.: Xia Shudong
Addr: Room 717, Tower B, E-wing Center, No. 113 of Zhichun Road, Haidian
District, Beijing, PRC
Post code: 10086
Tel: 010-82671299, 13501215622


 The Transferors:
Attn.:
Addr:
Post code:
Tel:


14.2 The service time for the Notice shall be determined by the following:


14.2.1 The Notice shall be deemed to have been received if it is personally
delivered or sent by a courier and the notified party issues the receipt; those
without the notified party's receipt shall not be deemed to have been duly
served on;


14.2.2 Notices, which can be sent by post and shall be delivered through
registered express or EMS, shall be deemed to have been received by the notified
party on the seventh day after the date of dispatch;


16

--------------------------------------------------------------------------------


14.2.3 The Notice sent by fax or e-mail is deemed as given upon the date on the
receipt of fax notice or e-mail, and the confirmation date by the notified party
is the delivery date.


14.3 In case of any change of the above address or telephone number of either
party (as the “Change Party”), the Change Party shall notify other parties
within seven (7) days after the change. Where the Change Party fails to notify
other parties of such change in a timely way, it shall bear any loss or damages
incurred to other parties thereof.


Article 15 Miscellaneous


15.1 The supplementary Exhibits to the Agreement are integral part of the
Agreement, and shall have the same legal binding force with the Agreement; in
case of discrepancy between the Exhibits and the text of the Agreement, the text
of the Agreement shall prevail.


15.2 In case any provision under the Agreement and the Exhibits is found invalid
or not enforceable in accordance with applicable laws, such provision shall be
deemed as non-existence from the beginning and the remaining provisions maintain
effective; the Parties may define new provisions through consultation to bring
about the original intention of such provision to the great extent.


15.3 The Agreement shall also be binding upon the successors and transferees of
the Parties, and such successors and transferees may have and hold the shares
hereunder.


15.4 The Transferee may assign and transfer its rights, shares and obligations
hereunder to its affiliated companies, wholly-owned subsidiaries and its holding
company's wholly-owned subsidiaries.


15.5 Except for the aforesaid provisions in Sections 15.3 and 15.4, any party
shall not assign or transfer any of its rights or obligations hereunder.


15.6 Unless otherwise specified in the Agreement, the failure of one party to
exercise its performance of its rights, power and privilege does not constitute
its waiver of such rights, power and privilege, and single or partial exercise
of such rights, power and privilege shall not prevent its exercise of any other
rights, power and privilege.


15.7 The Agreement shall be effective with the official seals and the signature
by the legal representative or duly authorized representative of the Parties.


17

--------------------------------------------------------------------------------


15.8 The Agreement is made into six (6) copies of equal validity with the
Transferee holding two (2) copies, the other Parties one (1) copy each and one
(1) copy for competent Administration for Industry and Commerce.




[Signature page follows]
 


18

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by duly authorized representatives of the Parties on the date first written
above.


The Transferee: Beijing Zhangcheng Culture and Media Co., Ltd Co., Ltd. (seal)


Authorized representative:/s/ Shudong Xia
Shudong Xia
Execution date: September 16, 2008

 

 
The Transferors: (seal):


Authorized representative: /s/ Xin Yibo
Xin Yibo
Execution date: September 16, 2008

 
19

--------------------------------------------------------------------------------

